DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is CON of 14/871,511, which has a PRO 62/152,501 filed on 04/24/2015.
This application has been transferred from Examiner Johnson to Examiner Fu.  New rejections are cited in this Office Action.

Status of Claims
	Claims 18-37 are currently pending and rejected.
	Claims 1-17 are canceled.

Claim Rejection – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18, 32, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 18-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards providing loan offers for purchasing a vehicle to user.  The concept is related to a fundamental economic practice and managing transaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include 
Step 1: The claims 18-37 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards the claims are directed towards providing loan offers for purchasing a vehicle to user.  Independent claim 18 recites a system implementing a process of receiving loan application request including desired vehicle characteristic, determining whether the customer is provisionally approved, finding a vehicle with the matching characteristic in a database (e.g. dealer’s inventory), determining two loan offers with different loan terms to be displayed side-by-side with selectable option to modify the loan term, and receiving a response to the loan offers.  Allowing user to search for vehicle to buy and to receive loan offers for the purchase is a fundamental economic practice.  It is also clearly related to managing transactions between buyer, seller, and lenders.  Independent claim 32 and 35 recite similar limitations.  According to 2019 Revised Patent Eligibility Guidance, the independent claims fall under the grouping of “certain method of organizing human activities”.  The performance of the claim limitations using generic computer components (i.e. a processor and a memory) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, the present claims recite an abstract idea.
Prong Two
The present claims recite one or more memory devices and one or more processors as additional elements.  The additional elements are claimed to perform basic computer functions.  For example, in independent claim 18, the additional elements are claim to perform receiving loan application request (i.e. “receiving or transmitting data over a network”), determining whether the customer is provisionally approved (i.e. “receiving, processing, and storing data”), identifying a vehicle with matching characteristic (note: can be performed by off-the-shelf vehicle search engines, such as those provided by cars.com, autotrader.com, kbb.com, etc.), determining loan offers (i.e. “performing repetitive calculations”), transmitting the loan offers to be displayed side-by-side (i.e. “receiving or transmitting data over a network” and displaying data), and receiving a response related to the offers (i.e. “receiving or transmitting data over a network”).  Independent claim 32 does not clarify what or who is actually performing the steps.  Independent claim 35 merely recites a computer readable medium and a processor.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The additional elements in the claims are merely providing extra-solutions to automate traditional manual process.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  Depending claim 19-31 and 33-34 and 36-37 do not recite any additional element.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing search engine and communication technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite one or more memory devices and one or more processors as additional elements.  The additional elements are claimed to perform basic computer functions.  For example, in independent claim 1, the additional elements are claim to perform receiving loan application request (i.e. “receiving or transmitting data over a network”), identifying a vehicle with matching characteristic (note: can be performed by off-the-shelf vehicle search engines, such as those provided by cars.com, autotrader.com, kbb.com, etc.), determining loan offers (i.e. “performing repetitive calculations”), transmitting the loan offers to be displayed side-by-side (i.e. “receiving or transmitting data over a network” and displaying data), and receiving a response related to the offers (i.e. “receiving or transmitting data over a network”).  Independent claim 10 recites similar limitations, but without the vehicle searching feature.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrester et al. (Pub. No.: US 2015/0039490), in view of Tutte et al. (Pub. No.: US 2016/0203551) and Shapley et al. (Patent No.: US 10,163,156).
 	Claim 1-17. (Cancelled). 

As per claim 18, 32, and 35, Forrester teaches a system for providing a loan offer, the system comprising: 

at least one memory device storing software instructions; and at least one processor configured to execute the software instructions to perform operations comprising  (see paragraph 0007, 0027, and 0035): 

receiving, electronically from a remote device, a loan application request (see paragraph 0006-0007 and 0041, “a computing system may receive an indication that a buyer seeks to secure approved loan financing to purchase an item in advance of the purchase”), 

the loan application request comprising: a loan term (see paragraph 0006-0007): an identification of a desired vehicle (see paragraph 0006-0007, 0046, 0075, “financial service system 110 may prompt buyer system 120 for specific identification information relating to the desired automobile”); a plurality of vehicle characteristics of the desired vehicle (see paragraph 0006-0007, 0046, 0075, “financial service system 110 may prompt buyer system 120 for specific identification information relating to the desired automobile…the specific information may be related to a particular make of automobile, a particular model, or a particular set of features and options of the car”); and information identifying a customer (see paragraph 0041, “Financial service system 110 may receive information about the user or users associated with buyer system 120 who seek to make a purchase via a financing website”; see paragraph 0040 for graphical user interface, which may be a financing website); 

determining that the customer is not provisionally approved for financing of the desired vehicle; providing, to the remote device, a loan application response indicating that the customer is not provisionally approved for financing of the desired vehicle (see paragraph 0006 and 0025, prior art teaches the ability to secure advanced approval for financing a vehicle; advanced approval is the same as provisional approval; see paragraph 0043-0045, 0053, and 0060, if the prospective buyer is provisionally approved, the buyer will receive an approval code for making purchase at dealer; on the other hand, if the buyer does not have the approval code, the prior art system initiates a loan application process by performing risk assessment to determine whether to accept/pre-approve the buyer); 

accessing a merchant inventory database of vehicles available for sale at a merchant location, the database comprising vehicle characteristics for the available vehicles and pricing information for the available vehicles (see paragraph 0006-0007, 0053, 0055-0056, 0068-0069, prior art searches dealers’ inventory databases for vehicles with characteristic that matches user’s input); 

identifying, among the available vehicles, a selected vehicle having at least one of the desired vehicle characteristics (see paragraph 0006-0007, 0053, 0055-0056, 0068-0069, prior art searches dealers’ inventory databases for vehicles with characteristic that matches user’s input); 

determining, based on a mathematical rule relating to the desired vehicle characteristics, the available vehicle characteristics, the pricing information, and the customer information, whether the customer is pre-approved for financing for purchase of the selected vehicle (see paragraph 0046-0047); 

providing, to the remote device, an indication that the customer is pre-approved for financing to purchase the selected vehicle (see paragraph 0045, 0060-0061, and 0071, the buyer may provide the dealer the approval code, which is an indication that the buyer is pre-approved for financing to buy the particular car); 

transmitting, to the remote device over a network, first and second loan offers for financing to purchase the selected vehicle, the first and second loan offers comprising respective first and second loan offer terms, the first and second offer providing the customer with loan term options avoiding an interactive loan approval process of submitting multiple loan application and delays associated with a loan approval status (see paragraph 0029, “Financial service system 110 may be configured to assess the creditworthiness and risk presented by a prospective car buyer in real-time or substantially real-time, and to offer different financing packages depending on those assessments”; prior art teaches offering two or more loan offers; also see paragraph 0068, the loan terms are for the particular car identified in dealer’s inventory); and
receiving a selection of an option to store and associate at least one of the first or second loan offers with a customer’s user profile (see paragraph 0058, “financial service system 110 may provide buyer system 120 with a link to the previously configured financing website…the prospect buyer associated with buyer system 120 will thus have the option to continue to edit and alter the terms of the financing until completion of the process” also see paragraph 0060, “Dealer system 130 may receive an indication that the prospective buyer wishes to use an approval code associated with an approved loan financed by financial service system 110”; prior art stores loan offer at a link associated with the customer, and the customer can edit the terms of loan via the link throughout the purchasing process; the link is also shared with dealer system).

Examiner notes Forrester does not teach loan application request comprising information identifying a merchant and a merchant location.  Examiner notes such feature is well-known in the art.  To support the argument, Examiner cites Tutte.  Examiner also notes that Applicant’s specification does not explicitly teach the loan application request including the location of the merchant/dealer.  Paragraph 0042 of the specification merely states, “the loan application request may also include information identifying the merchant (e.g., dealership) submitting the loan application request on behalf of the customer”).  For the purpose of prosecution, the loan application data in the claim is interpreted to include information sufficiently to identify a merchant.

Tutte teaches loan application request comprising information identifying a merchant and a merchant location (see paragraph 0024, “The processing server 102 may also include the transaction data associated with the loan application, which may include…geographic locations, product data, merchant data, etc.”; also see paragraph 0043-0044, “The loan request may include one or more requested terms, and may also include an account identifier associated with the account profile 210 associated with the merchant 110 for use in identification”).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Forrester with Tutte to include loan application request comprising information identifying a merchant and a merchant location.  The modification would have been obvious, because it is merely applying a known technique (i.e. including merchant location/identity in loan application) to a known system (i.e. automated vehicle loan offering system) ready to provide predictable result (i.e. provide better underwriting for the loan, since where the loan is used can affect risk of the loan).

Examiner notes, the combination of Forrester and Tutte does not explicitly teach transmitting, to the remote device over the network, instructions that configure a user interface of the remote device to present adjacent previews of the first and second loan offer terms, the previews comprising a loan offer display area providing selectable options to modify the respective loan offer terms; and receiving a selection of an option to modify or store at least one of the first or second loan offers.

Shapley teaches transmitting, to the remote device over a network, first and second loan offers for financing to purchase the selected vehicle, the first and second loan offers comprising respective first and second loan offer terms, the first and second offer providing the customer with loan term options avoiding an interactive loan approval process of submitting multiple loan application and delays associated with a loan approval status (see Fig. 32, items 3230, 3235, and 3240 show the prior art system providing multiple loan offers; also see Fig. 47, 49 for multiple offers; providing multiple loan offers for a single loan application provides customers with loan term options and avoids the hassles and delays of submitting multiple loan applications);

transmitting, to the remote device over the network, instructions that configure a user interface of the remote device to present adjacent previews of the first and second loan offer terms, the previews comprising a loan offer display area providing selectable options to modify or store the respective loan offer terms; and receiving a selection of an option to modify at least one of the first or second loan offers (see Fig. 47, prior art can provide multiple loan offers, in this case, up to three offers adjacent to each other; prior art also provides a “offer customization” button on the same page to allow user to modify the loan term; also see Fig. 49, prior art provides an user interface for modifying the terms of a selected offer, and the modified offer is displayed adjacent to previously generated offers; see column 60, line 38 through column 61 line 62, “In some embodiments, the user may want to further customize vehicle loan offers for an applicant after receiving multiple vehicle loan offers based on inputs provided by the user”; also see column 62 line 27 through column 63 line 60).

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Forrester and Tutte with teaching from Shapley to include transmitting, to the remote device over a network, first and second loan offers for financing to purchase the selected vehicle, the first and second loan offers comprising respective first and second loan offer terms, the first and second offer providing the customer with loan term options avoiding an interactive loan approval process of submitting multiple loan application and delays associated with a loan approval status; and transmitting, to the remote device over the network, instructions that configure a user interface of the remote device to present adjacent previews of the first and second loan offer terms, the previews comprising a loan offer display area providing selectable options to modify the respective loan offer terms; and receiving a selection of an option to modify at least one of the first or second loan offers.  The modification would have been obvious, because it is merely applying a known technique (i.e. displaying multiple offers and allowing user to modify terms) to a known system (i.e. automated vehicle loan offering system) ready to provide predictable result (i.e. enhance loan structure flexibility to allow user to customize a loan that is fully satisfactory).

As per claim 19, Forrester teaches wherein the information identifying the customer includes at least one of: a name, an address, a social security number, or a driver's license number (see paragraph 0041). 

As per claim 20, Forrester teaches wherein the vehicle characteristics comprise at least one of a vehicle identification number (VIN), an inventory number, a type, a year, a make, a model, a mileage, a sales price, or a number of days in inventory (see paragraph 0046-0047, “The specification information may be related to a particular make of automobile, a particular model, or a particular set of features and options of the car”; also see paragraph 0061, “The specific car may be referenced by its Vehicle Identification Number (VIN), a CarFax reference number, or a reference number associated with the car within inventory database 135”). 

As per claim 21, Forrester teaches wherein determining the customer is not provisionally approved for financing comprises monitoring a financial account of the customer (see paragraph 0029, “financial service system 110 may provide a loan account for financing a purchase to one or more consumers operating buyer system 120”; see paragraph 0031, “Buyer system 120 may be configured to…process and monitor a loan account associated with financing the purchase transaction”; also see paragraph 0049, “Financial service system 110 may configure an account or online presence associated with buyer system 120, under which approval information can be stored for a set or indefinite amount of time”). 

As per claim 22, Forrester teaches wherein the first and second loan offer terms comprise at least one of a requested loan amount, a repayment period, an interest rate, or a down payment amount (see paragraph 0006-0007, 0045, 0057, 0063, and 0067-0068). 

As per claim 23, Forrester teaches wherein determining the customer is not provisionally approved for financing comprises analyzing a customer credit report (see paragraph 0041-0043, prior art may decide not to pre-approve the buyer if the credit history of the buyer obtained from credit bureaus fails predefined criteria).

As per claim 24, Forrester does not explicitly teach wherein the analyzing comprises determining whether a customer credit score is less than a predetermined threshold value. 

Shapley teaches determining whether a customer credit score is less than a predetermined threshold value (see Fig. 9B, Fig. 14A, Fig. 19A-D, and Fig. 21; also see column 9 line 58 through column 10 line 15, column 15 line 47-63).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Forrester with teaching from Shapley to include determining whether a customer credit score is less than a predetermined threshold value.  The modification would have been obvious, because it is merely applying a known technique (i.e. assessing credit score) to a known system (i.e. automated vehicle loan offering system) ready to provide predictable result (i.e. price the loan to reflect creditworthiness). 

As per claim 25, Forrester teaches wherein the operations further comprise transmitting the available vehicle characteristics to a third party evaluation source for determining pricing information (see paragraph 0060, “a dealer system 130 other than the one targeted initially by buyer system 120 may transmit a notification to the prospective buyer that they can receive the same car at a lower price at their dealership”). 

As per claim 26, Forrester teaches wherein the operations further comprise storing the pricing information of the available vehicles (see paragraph 0034, inventory database stores pricing information of available vehicles). 

As per claim 27, Forrester teaches wherein: the desired vehicle characteristics comprise a desired vehicle value; and an estimated value of the selected vehicle is less than the desired vehicle value (see paragraph 0045-0046 and 0060, “financial service system 110 may prompt buyer system 120 for specific identification information relating to the desired automobile…The information may be related to price, such as maximum price of the car”; prior art searches for vehicles with values less than the maximum price). 

As per claim 28, 33, and 36, Forrester teaches wherein the operations further comprise receiving a second loan application request, wherein the second loan application request includes a request for modification of at least one of the first or second loan offers (see paragraph 0006-0007, “buyer retains the ability to alter terms of the financing during a negotiation with the dealer”; also see paragraph 0058, “the prospective buyer associated with the buyer system 120 will thus have the option to continue to edit and alter the terms of the financing until completion of the process”). 

As per claim 29, Forrester teaches wherein the request for modification of the loan offer comprises a request for change of at least one of a down payment amount, a loan term period, a sales price, or a trade-in value (see paragraph 0006-0007, 0045, 0057, 0063, and 0067-0068).
 
As per claim 30, Forrester teaches wherein the operations further comprise providing, to the customer device, an indication that the customer is approved for financing based on the requested loan offer modification (see paragraph 0058, “if the prospective buyer decides that a different car in dealer system 130’s inventory is desired…and edit the desired car, add options and trim packages…Financial service system 110 may then update the approved amounts and other terms of the loan based on the new information” and “the prospective buyer associated with the buyer system 120 will thus have the option to continue to edit and alter the terms of the financing until completion of the process”). 

As per claim 31, 34, and 37, Forrester teaches wherein the operations further comprise: receiving an acceptance of a loan offer with the requested loan offer modification; and transmitting instructions for executing a loan agreement, based on receiving the acceptance (see paragraph 0008 and 0064).

Shapley also teaches receiving an acceptance of a loan offer with the requested loan offer modification; and transmitting instructions for executing a loan agreement, based on receiving the acceptance (see Fig. 49, when buyer select customize offer, an acceptance indicator is received by the system, and a loan agreement is executed).



Response to Remarks

	Double Patenting

	Examiner has withdrawn the double patenting rejection in response to the claim amendment.
	Rejection under 35 U.S.C. 101
Applicant's arguments filed on 11/18/2021 have been fully considered but they are not persuasive.  Applicant argued that the amended claim is directed to “a specific manner of structuring and providing a loan offer that avoids an iterative loan approval process of submitting multiple loan application and delays associated with receiving a loan approval status”.  Examiner points out that receiving multiple approved loan offers for a single loan application was a fundamental economic practice prior to the present invention.  Existing computer systems could send the same loan application to a plurality of lenders and receives multiple approved loan offers (e.g. LendingTree).  Alternatively, a lender system could internally provide a plurality of lending options for a loan request.  Both approaches were well-understood and conventional in the finance industry.  Claim 18, for example, is clearly directly to implementing a fundamental economic practice of providing multiple loan offers for a car loan request by underwriting conventional lending data, such as loan terms, desired vehicle characteristics, borrower data, dealer’s inventory, pricing information, etc.  It is also directed to managing transaction/interaction between people (i.e. borrower, lender, and dealer).  The claim clearly belongs to the grouping of certain method of organizing human activity.
Applicant argued that claim 18 recites “transmitting, to the remote device over the network, instructions that configure a user interface of the remote device to present adjacent previews of the first and second loan offer terms, the previews comprising a loan offer display area providing selectable options to modify or store the respective loan offer terms”, which is not certain method of organizing human activity.  Examiner disagrees and points out that this limitation is merely displaying result of analysis/underwriting.  Similar to the ineligible claims of Electric Power Group v. Alstom, displaying loan offers in adjacent previews does not render the present claims any less abstract.  The present claims are not directed to provide improved GUI that provide technological benefit (e.g. faster display, lower memory usage, etc. over conventional GUI).  Merely displaying loan offers is part of conventional loan processing.  Cited prior art Shapley et al. (Patent No.: 10,163,156) teaches displaying via a user interface adjacent previews of a plurality of loan offers with options to modify the loan terms (see Fig. 47 and Fig. 49).  Therefore, the amended claims still fall under the grouping of Certain Methods of Organizing Human Activity.
	Applicant further argued that the amended claims provide meaningful limits to judicial exception and are not mere drafting monopolize the judicial exception.  Applicant points to the newly added limitation, “transmitting, to the remote device over a network, first and second loan offers for financing to purchase the selected vehicle, the first and second loan offers comprising respective first and second loan offer terms, the first and second offer providing the customer with loan term options avoiding an interactive loan approval process of submitting multiple loan application and delays associated with a loan approval status”.  Examiner argues that the amended feature does not improve the function of computer.  Providing a plurality of approved loan offers for user to choose to avoid delay in loan processing is a well-known practice in the finance industry.  Cited prior art Shapley et al. (Patent No.: 10,163,156) teaches displaying a plurality of approved loan offers with options to modify the loan terms (see Fig. 47 and Fig. 49), thus providing the same benefit as the amended feature.  Moreover, this limitation has nothing to do with improving computer function.  It can be implemented without computer, such as writing approved offer terms on paper.  Simply implementing this simple well-known concept of providing multiple approved offers for borrower to select does not integrate the abstract concept into a practical application.  Rather, it is merely implementing an existing practice using existing computer technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.
	Examiner maintains the ground of rejection under 35 U.S.C. 101.
	Rejection under 35 U.S.C. 103
	Applicant’s amendment requires the citation of a new prior art, Tutte et al. (Pub. No.: US 2016/0203551).  Updated rejection is provided in this Office Action.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JAN-2022